Fairhurst, J.
¶ 16 (dissenting) — I dissent because section 806(a) of the Sarbanes-Oxley Act of 2002 (SOX), 18 U.S.C. § 1514A,4 provides an adequate alternative remedy that should prevent Gregg Becker from bringing a claim for wrongful discharge in violation of public policy.
¶17 This is one of three cases before us that involves the jeopardy element of the tort of wrongful discharge in violation of public policy and that element’s corresponding adequacy of alternative remedies analysis. See Rose v. Anderson Hay & Grain Co., 184 Wn.2d 268, 358 P.3d 1139 (2015); Rickman v. Premera Blue Cross, 184 Wn.2d 300, 358 P.3d 1153 (2015). In Rose, I wrote a detailed dissent explaining why I believe it is incorrect for the court to overrule precedent and adopt a new analytical framework that *262eliminates the adequate alternative remedies analysis from a claim for wrongful discharge in violation of public policy.
¶18 Pursuant to the framework established in Rose, the majority finds that Becker’s claim for wrongful discharge in violation of public policy should not be dismissed. Majority at 255. Because I disagree with the analytical framework established in Rose, I would analyze Becker’s claim for wrongful discharge in violation of public policy under this court’s precedent pre-Rose and would hold that Becker’s claim should be dismissed because he cannot establish the jeopardy element.
¶19 Prior to Rose, to bring a claim for wrongful discharge in violation of public policy, the plaintiff was required to prove (1) the existence of clear public policy (the clarity element), (2) that discouraging the conduct in which he or she engaged would jeopardize the public policy (the jeopardy element), and (3) that the public-policy-linked conduct caused the dismissal (the causation element). Gardner v. Loomis Armored, Inc., 128 Wn.2d 931, 941, 913 P.2d 377 (1996). Additionally, the employer must not be able to offer an overriding justification for the dismissal (the absence of justification element). Id. The only element at issue here is the jeopardy element.
¶20 The jeopardy element ensures that an employer’s management decisions will not be challenged unless a public policy is genuinely threatened. Id. at 941-42. To establish jeopardy, the plaintiff must show that he or she “engaged in particular conduct, and the conduct directly relates to the public policy, or was necessary for the effective enforcement of the public policy.” Id. at 945 (emphasis omitted). The plaintiff also must show that other means of promoting the public policy are inadequate. Id. In addition, the plaintiff must show how the threat of discharge from his or her current position will discourage others from engaging in desirable conduct. Id.
¶21 Before Rose, proving the jeopardy element was the most difficult when the statute that declared the alleged *263public policy also provided a remedy. Henry H. Perritt, Jr., Workplace Torts: Rights and Liabilities § 3.15, at 78 (1991). This court found that if an available statutory remedy was adequate, then the plaintiff was precluded from bringing a tort claim for wrongful discharge. See Korslund v. DynCorp Tri-Cities Servs., Inc., 156 Wn.2d 168, 182-83, 125 P.3d 119 (2005); Cudney v. ALSCO, Inc., 172 Wn.2d 524, 531-33, 259 P.3d 244 (2011); Hubbard v. Spokane County, 146 Wn.2d 699, 717, 50 P.3d 602 (2002). This made sense because the jeopardy element was intended to ensure that the tort claim was available only if a public policy was genuinely threatened. If the public policy was already protected under a statutory scheme, then there was no reason to recognize a tort remedy for the employee.
¶22 It is important to emphasize that the issue in deciding whether an employee has a claim for wrongful discharge is not whether the émployee will be adequately or fully compensated. “Instead, the inquiry is solely to decide whether the tort must be recognized to ensure that the public policy at issue is adequately protected.” Piel v. City of Federal Way, 177 Wn.2d 604, 623, 306 P.3d 879 (2013) (Madsen, C.J., concurring in dissent).
¶23 The majority asserts that rejecting the adequacy analysis “merely eliminates a loophole for employers who intentionally contravene public policy to escape liability.” Majority at 260. The adequacy of alternative remedies analysis did not create a loophole for an employer to escape liability. Where an adequate statutory remedy exists, the employer can be held liable to the same or nearly same extent under the statute.
¶24 A statutory remedy was adequate if it provided comprehensive remedies. This court also examined the statutory language to determine if the legislature indicated that the statutory remedy, on its own, was not sufficient to vindicate the public policy. See Piel, 177 Wn.2d at 617. This court found that a remedy was comprehensive if it provided damages equivalent to those available in a tort action and *264provided a process through which the employee could hold the employer liable. See Korslund, 156 Wn.2d at 182-83.
¶25 In Korslund, we found that an administrative remedy in the Energy Reorganization Act of 1974 (ERA), 42 U.S.C. § 5851, adequately protected the public policy, such that the plaintiffs were precluded from asserting a claim for wrongful discharge. Korslund, 156 Wn.2d at 181-83. The ERA provided an administrative process for adjudicating whistle-blower complaints and required a violator to reinstate the employee to his or her former position with the same compensation, terms and conditions of employment, back pay, and compensatory damages. Id.
¶26 Here, the statutory remedy in SOX is an adequate alternative remedy to protect the alleged public policy. SOX provides comprehensive whistle-blower protections that apply even where an employee believes that misconduct is about to occur. 18 U.S.C. §§ 1514A(a)(l), 1341. SOX protects persons who disclose information that they reasonably believe constitutes a violation of United States Securities and Exchange Commission (SEC) rules or regulations when the information is provided to “a person with supervisory authority over the employee (or such other person working for the employer who has the authority to investigate, discover, or terminate misconduct).” 18 U.S.C. § 1514A(a)(l)(C). By enacting SOX, Congress intended to dismantle a corporate culture that discouraged employees from reporting fraudulent behavior internally or to outside authorities. Day v. Staples, Inc., 555 F.3d 42, 52 (1st Cir. 2009).
¶27 SOX provides that no company or agent of that company may discharge an employee because of any lawful act done by that employee to provide information or assist in an investigation regarding any conduct that “the employee reasonably believes constitutes a violation of section 1341, 1343, 1344, or 1348, any rule or regulation of the [SEC], or any provision of Federal law relating to fraud against shareholders.” 18 U.S.C. § 1514A(a)(l). SOX applies *265even if the company attempts to commit fraud. Id.; see 18 U.S.C. § 1341. A person who alleges discharge in violation of SOX may seek relief by filing a complaint, with the secretary of labor. 18 U.S.C. § 1514A(b)(l)(A). This action should be brought within 180 days after the date on which the violation occurs. 18 U.S.C. § 1514A(b)(2)(D).5 If an employee prevails, he or she shall be entitled to all relief necessary to make the employee whole. 18 U.S.C. § 1514A(c)(l). SOX specifically provides that relief shall include reinstatement with the same seniority status that the employee had, back pay with interest, and compensation for any special damages that were the result of the discrimination. 18 U.S.C. § 1514A(c)(2).
¶28 The remedies available through SOX are very similar to the remedies available in the ERA examined in Korslund. Under SOX, compensation for employees includes back pay with interest and compensation for any special damages. SOX provides that a prevailing employee is entitled to “all relief necessary to make the employee whole.” 18 U.S.C. § 1514A(c)(l). This may include relief for noneconomic damages, such as emotional distress. Halliburton, Inc. v. Admin. Review Bd., 771 F.3d 254, 267 (5th Cir. 2014); see also Lockheed Martin Corp. v. Admin. Review Bd., 717 F.3d 1121, 1138-39 (10th Cir. 2013).
f 29 Other courts that have examined the remedy available in SOX have determined that SOX provides an adequate remedy such that the tort claim for wrongful discharge should be precluded. See Nunnally v. XO Commc’ns, No. C07-1323JLR, 2009 WL 112849, at *12, 2009 U.S. Dist. LEXIS 5979, at *28 (W.D. Wash. Jan. 15, 2009) (court order) (noting that SOX provided an adequate means for promoting the public policy); see also Lawson v. FMR LLC, 724 F. Supp. 2d 141, 165-66 (D. Mass. 2010), rev’d on other grounds, *266670 F.3d 61 (1st Cir. 2012), rev’d and remanded, _U.S._, 134 S. Ct. 1158, 188 L. Ed. 2d 158 (2014).6
¶30 Since SOX’s remedies are comprehensive, I would next examine the statutory language to determine if Congress indicated that the statutory remedy is insufficient to vindicate the public policy. SOX contains a nonpreemption clause that reads, “Nothing in this section shall be deemed to diminish the rights, privileges, or remedies of any employee under any Federal or State law, or under any collective bargaining agreement.” 18 U.S.C. § 1514A(d). Because the statute declares that its remedies do not preclude others, the Court of Appeals found that there was the “ ‘strongest possible evidence’ ” that the statutory remedies were inadequate on their, own to promote the public policy at issue. Becker v. Cmty. Health Sys., Inc., 182 Wn. App. 935, 948, 332 P.3d 1085 (2014) (quoting Piel, 177 Wn.2d at 617). The majority also finds that the nonpre-emption clause indicated that the remedy in SOX is not exclusive and does not preclude the tort action. Majority at 260.
¶31 The nonpreemption clause in SOX is different from the statutory language at issue in Piel. Chapter 41.56 RCW, the statutes at issue in Piel, established the statutory remedies available through the Public Employee Relations Commission and contained a provision that stated, “ ‘The provisions of this chapter are intended to be additional to *267other remedies and shall be liberally construed to accomplish their purpose.’ ” Piel, 177 Wn.2d at 617 (quoting RCW 41.56.905). Unlike the statute in Piel, nothing in SOX states that the remedy in the statute is intended to be additional to other remedies. Instead, the nonpreemption clause in SOX states that it should not preclude other remedies.7 While SOX does not expressly preclude the tort claim, its language does not indicate that its remedy is inadequate. The question this court should ask when evaluating an alternative statute is not whether the tort is precluded, but whether the statute adequately protects the public policy such that the tort claim is not necessary. See Korslund, 156 Wn.2d at 183. Since the remedies provided by the statute are comprehensive, the public policy is adequately protected and the public policy will not be genuinely threatened by dismissing Becker’s tort claim.
¶32 Because I disagree with the analytical framework established in Rose and find that the adequacy of alternative remedies analysis is necessary to establish a claim for wrongful discharge in violation of public policy, I dissent. Becker cannot satisfy the jeopardy element of the tort because he cannot show that SOX is an inadequate remedy to promote the alleged public policy. Congress established a comprehensive statutory remedial scheme in SOX. The remedial scheme is adequate to protect the public policy. I would dismiss Becker’s claim and reverse the Court of Appeals.
Madsen, C.J., and Owens, J., concur with Fairhurst, J.

 The majority also asserts that section 922 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank), 15 U.S.C. § 78u-6, could provide an alternative statutory remedy. The majority is correct that Dodd-Frank could provide an adequate alternative remedy. However, since SOX provides an adequate remedy to preclude Gregg Becker’s claim for wrongful discharge, it is not necessary for this dissent to include an in depth discussion of the remedies available through Dodd-Frank.


 18 U.S.C. § 1514A(b)(l)(B) provides that an action at law or equity can be brought in federal district court, if the secretary has not issued a final decision within 180 days and there is no showing the delay is due to bad faith of complainant.


 However, in Willis v. Comcast of Oregon II, Inc., No. 06-1536-AA, 2007 WL 3170987, at *2, 2007 U.S. Dist. LEXIS 79927, at *4 (D. Or. Oct. 25, 2007) (court order), the court found that the SOX remedy did not preclude the tort of wrongful discharge because the legislature indicated that this statute was not intended to preempt available state law claims.- In Oregon, to defend against a claim of wrongful discharge in violation of public policy, the defendant must demonstrate that the remedy for violation of the statute is adequate in comparison to the remedy available under a common law tort action and that the legislature intended the statute to abrogate the common law. Olsen v. Deschutes County, 204 Or. App. 7, 14, 127 P.3d 655 (2006). In Washington, prior to Rose, an employer did not need to show that the legislature intended the statute to abrogate the common law Instead, the employee needed to show there was not an adequate alternative remedy such that the tort claim is not necessary to protect the public policy. See Korslund, 156 Wn.2d at 183.


 The ERA—the statute examined in Korslund—contained a similar nonpre-emption clause as in SOX. See 42 U.S.C. § 5851(h) .(“This section may not be construed to expand, diminish, or otherwise affect any right otherwise available to an employee under Federal or State law.”); Korslund, 156 Wn.2d at 182-83. This court found that nonpreemption clauses, like in the ERA, did not indicate that the statutory remedy was inadequate. Korslund, 156 Wn.2d at 183; see Piel, 177 Wn.2d at 617.